UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 29, 2017 1PM INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation) 333-203276 47-3278534 (Commission File No.) (IRS Employer Identification No.) 312 S. Beverly Drive #3104, Beverly Hills, California (Address of principal executive offices) (zip code) (424) 253-9991 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01. Other Events On March 29, 2017, the Company obtained a new client to assist with the transition from a private company to a public company. The new client’s business is in the nutritional supplement business. This is the 2nd new client that the company has obtained since January 2017. The goal of the Company to generate at least $400,000 in revenue per client. On March 22, 2017, Vista Capital converted $20,100 in exchange for 23,647,057 shares. The remaining balance of the Vista Capital note is $0. On February 18, 2017, JSJ Investments converted $11,216.34 in exchange for 10,029,675 shares. The remaining balance on the JSJ Investments note is $0. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1PM Industries, Inc. Dated: March 29, 2017 By: /s/ Joseph Wade Name: Joseph Wade Title:
